Name: 80/1104/ECSC: Council Decision of 25 November 1980 appointing the members of the Consultative Committee of the European Coal and Steel Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-12-02

 Avis juridique important|31980D110480/1104/ECSC: Council Decision of 25 November 1980 appointing the members of the Consultative Committee of the European Coal and Steel Community Official Journal L 326 , 02/12/1980 P. 0020**** COUNCIL DECISION OF 25 NOVEMBER 1980 APPOINTING THE MEMBERS OF THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY ( 80/1104/ECSC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 18 THEREOF , WHEREAS BY ITS DECISION OF 16 OCTOBER 1978 THE COUNCIL APPOINTED THE MEMBERS OF THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY FOR THE PERIOD ENDING 15 OCTOBER 1980 ; WHEREAS FOR THE CONSUMERS AND DEALERS CATEGORY THE GOVERNMENTS OF THE MEMBER STATES HAVE FURNISHED THEIR LISTS OF CANDIDATES ; WHEREAS THE REPRESENTATIVE ORGANIZATIONS DESIGNATED BY THE COUNCIL IN ITS DECISION OF 20 OCTOBER 1980 HAVE FURNISHED THEIR LISTS OF CANDIDATES FOR THE PRODUCERS AND WORKERS CATEGORIES , HAS DECIDED AS FOLLOWS : SOLE ARTICLE THE FOLLOWING ARE HEREBY APPOINTED MEMBERS OF THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY FOR THE PERIOD 25 NOVEMBER 1980 TO 24 NOVEMBER 1982 : PRODUCERS CATEGORY // COAL SECTOR // STEEL SECTOR // BELGIUM // MR PIERRE URBAIN // MR CHRISTIAN OURY // // MR RUDOLF GAUDER // DENMARK // // MR ERLAND THRANE // GERMANY // DR KARLHEINZ BUND // DR DIETER SPETHMANN // DR HEINZ REINTGES // DR RUPRECHT VONDRAN // MR RUDOLF LENHARTZ // DR JUERGEN KRACKOW // DR WALTER BELLINGRODT // FRANCE // MR PIERRE DELMON // MR MICHEL COLLAS // MR JACQUES PETITMENGIN // MR YVES-PIERRE SOULE // // IRELAND // // MR GERARD FARREN // ITALY // // DOTT . ALBERTO CAPANNA // // MR LUIGI LUCCHINI // LUXEMBOURG // // MR PAUL METZ // // MR ANDRE ROBERT // NETHERLANDS // // DRS . J . D . HOOGLANDT // UNITED KINGDOM // SIR DEREK EZRA // MR R . SCHOLEY // MR J . R . COWAN // DR D . GRIEVES // MR R . V . FINDLAY // MR A . H . MORTIMER // WORKERS CATEGORY // BELGIUM // DENMARK // MR JEAN DOYEN // MR STEFFEN MOELLER // MR GERMAIN DUHIN // MR JAN OLYSLAEGERS // GERMANY // FRANCE // MR HANS ALKER // MR ALAIN TACQUIN // MR RUDOLF NICKELS // MR LOUIS BERGAMINI // MR KARL-ERNST BROSCH // MR PIERRE ROBERT // MR HANS MAYR // MR BERNARD MOURGUES // MR RUDOLF JUDITH // MR VOLKER JUNG // IRELAND // ITALY // MR PATRICK DONEGAN // MR OTTAVIANO DEL TURCO // // MR GIANGIACOMO ITALIA // // DOTT . AGOSTINO CONTE // LUXEMBOURG // NETHERLANDS // MR MARIO CASTEGNARO // MR A . SONNEVELD // // MR H . KRUL // UNITED KINGDOM // MR JOSEPH GORMLEY // MR LAWRENCE DALY // MR A . E . SIMPSON // MR W . SIRS // MR E . LINTON // MR H . C . SMITH // CONSUMERS AND DEALERS CATEGORY // BELGIUM // DENMARK // MR LODEWIJK COOSEMANS // MR JOERGEN HARNE // MR CHARLES DE LA VALLEE POUSSIN // GERMANY // FRANCE // DR THEO RIEDL // MR ALAIN AUDIAT // DR FRITZ BERG // MR JEAN GUILHAMON // DR BRUNO DEHLER // MR GEORGES IMBERT // MR HEINZ M . WERSIG // MR JEAN LAURENS // DR GUENTHER NIEHAGE // MR RENE TERREL // MR HEINZ MOHR // IRELAND // ITALY // MR JAMES J . HUSSEY // MR MARIO PORTANOVA // // MR FERDINANDO PALAZZO // // DOTT . SIVIO BOBBIO // LUXEMBOURG // NETHERLANDS // MR RAYMOND ACKERMANN // MR J . W . BOTS // // DRS . S . J.G . WIJNANDS // UNITED KINGDOM // SIR RICHARD MARSH // MR J . F . SAFFORD // MR EDWARD S . JOHNSON // MR J . S . DUTHIE // MR D . A . DAVIS // MR J . H . THOMAS // DONE AT BRUSSELS , 25 NOVEMBER 1980 . FOR THE COUNCIL THE PRESIDENT COLETTE FLESCH